DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the die" in line 1.  
Claim 4 recites the limitation "the SerDes die" in line 2-3.  
There is insufficient antecedent basis for this limitation in the claim.
With regards to Claim 4, the limitation “a side” in lines 2 and 3 renders the claim indefinite since it is unclear if the second “a side” in line 3 refers to the same side as in line 2 or if it is a different side of the SerDes die.
With regards to claim 18, the limitation “a local oscillator” in line 2 renders the claim indefinite since it is unclear if it is the same local oscilator for both the serializer module and deserializer module or if it is two different local oscilators.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "on", "layer", "portion" are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “function word indicating close proximity”, “one thickness lying over or under another”, “an often limited part of a whole” respectively. Further note the limitation “contact/coupled” is being interpreted to include "direct contact/coupled" (no intermediate materials, elements or space disposed there between) and "indirect contact/coupled" (intermediate materials, elements or space disposed there between).

Claims 1, 2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over over Kang et al (US 2009/0052218 A1 hereinafter Kang).
 Regarding Claim 1, Kang discloses in Fig 5: A semiconductor package comprising:
a first die (110);
a second die (220’); and
a first serializer/deserializer (SerDes) die (60) physically coupled with the first die and communicatively coupled with the second die, wherein the first SerDes die is to 
Examiner notes that the limitation “coupled” is being interpreted broadly per MPEP 2111 and 2111.01 to include both “direct coupling” i.e with no intervening structures in between and “indirect coupling” i.e with intervening structures in between. Since the first die 130 is indirectly coupled to the SerDes die 60 via the interposer 310, the claimed limitation “physically coupled” is met by Kang. Additionally, Kang discloses that the SerDes die converts inputs/outputs between serial and parallel interfaces and decrease the number of input/output pins and interconnects. 
It is the Examiner’s position that the limitation of a " to serialize signals transmitted from the first die to the second die, and the first SerDes die is to deserialize signals received from the second die” is a functional limitation of the apparatus claimed and has therefore not been given patentable weight. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114. Alternatively, it would have been obvious to one of ordinary skill in the art that the device taught by Kang is reasonably capable of functioning or having as claimed in the wherein clause of claim 1 in light of the basis in fact provided above.

Regarding Claim 2, Kang discloses in Fig 5: The semiconductor package of claim 1, wherein the die (110) is a monolithic die (memory chip) or a composite die.

Regarding Claim 4, Kang discloses in Fig 5: The semiconductor package of claim 1, wherein the first SerDes die (60) has first pads (65) at a first pitch at a side (21) of the SerDes die coupled with the first die (110), and the first SerDes die (60) has second pads (67) at a second pitch at a side (22) of the SerDes die (60) communicatively coupled with the second die (220’) (Note that the claim does not recite first pitch and second pitch to be equal or different).

Regarding Claim 5, Kang discloses in Fig 5: The semiconductor package of claim 4, wherein the first pitch is larger than the second pitch (See Fig 5) [0047].  Examiner notes that Kang discloses in [0047] that the memory devices used in the semiconductor package (110,220’) could have different physical sizes and different I/O patterns (being read as I/O pad pitch). Since the SerDes die connects to these memory chips, one of ordinary skilled in the art would understand that the pad pitch on the first side and second side of the SerDes die can be different to allow for various sized die to be used in the package.

Regarding Claim 6, Kang discloses in Fig 5: The semiconductor package of claim 1, wherein the second die (220’) is an interposer. Examiner notes that “interposer” in semiconductor arts is defined as a structure that aids in connecting two chips or die. 

Regarding Claim 7, Kang discloses in Fig 5: The semiconductor package of claim 1, wherein the second die (220’) is a dual- sided interconnect die that includes an active component (,memory die). Examiner notes that since second die 220’ is a memory die that has dual –sided interconnects (TSVs 227) connecting both sides of the die to interconnections 243 and 223, it is being used to read on a dual-sided interconnect die.

Claims 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2009/0052218 A1 hereinafter Kang) in view of Talarek, Weislaw et al (US 6,628,679 B1 hereinafter Talarek).
Regarding Claim 16, Kang discloses in Fig 5: A semiconductor package comprising:
a first die (110); and
a serializer/deserializer (SerDes) die (60) physically and communicatively coupled with the first die.  Examiner notes that the limitation “coupled” is being interpreted broadly per MPEP 2111 and 2111.01 to include both “direct coupling” i.e with no intervening structures in between and “indirect coupling” i.e with intervening structures in between. Since the first die 130 is indirectly coupled to the SerDes die 60 via the interposer 310, the claimed limitation “physically coupled” is met by Kang.
Kang does not disclose: wherein the SerDes die includes:

However, Talarek in a similar semiconductor device teaches in ABSTRACT that a SerDes comprises a serializer and a deserializer module that demultiplexes and multiplexes signals (ABSTRACT). It is the Examiner’s position that the limitation of " to demultiplex a plurality of signals received from the first die into a demultiplexed signal and output the demultiplexed signal via one or more pads of the SerDes die; and
a deserializer module to multiplex a received signal received by the SerDes die into a plurality of multiplexed signals and output the plurality of multiplexed signals to the first die.” is a functional limitation of the apparatus claimed and has therefore not been given patentable weight. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114. Alternatively, it would have been obvious to one of ordinary skill in the art that the device taught by Kang is reasonably capable of functioning or having as claimed in the wherein clause of claim 1 in light of the basis in fact provided above. Furthermore, in the combined device of Kang and Talarek, the 
References Kang and Talarek are analogous art because they both are directed to packaging of SerDes devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kang with the specified features of Talarek because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kang and Shapiro so that the serializer module to demultiplex a plurality of signals received from the first die into a demultiplexed signal and output the demultiplexed signal via one or more pads of the SerDes die; and a deserializer module to multiplex a received signal received by the SerDes die into a plurality of multiplexed signals and output the plurality of multiplexed signals to the first die as taught by Talarek in Kang’s device since this allows the combining of two digital data streams at a first data rate into a single digital data stream at twice the data rate thereby increasing the efficiency and lowering the effective cost of digital data transmission (Col 2 lines 55-60).

Regarding Claim 17, Kang and Talarek disclose: The semiconductor package of claim 16, Kang further discloses in Fig 5: further comprising a second die (220’) coupled with the first die (110), wherein the second die is communicatively coupled with the SerDes die (60)[0017].

Regarding Claim 19, Kang and Talarek disclose: The semiconductor package of claim 16, Kang further discloses in Fig 5: wherein the SerDes die (60) is communicatively coupled with the first die (110) by a control line (68). Examiner notes that the limitation “control line” is being interpreted to mean “an interconnection line” disclosed by “68” of Kang [0020]

Claims 3, 20-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2009/0052218 A1 hereinafter Kang) in view of Shapiro et al (US 2015/0113495 A1 hereinafter Shapiro).
Regarding Claim 3, Kang discloses in Fig 5: The semiconductor package of claim 1.
Kang does not disclose: further comprising a second SerDes die physically coupled with the second die and communicatively coupled with the first SerDes die, wherein the second SerDes die is to serialize signals transmitted from the second die to the first die, and the second SerDes die is to deserialize signals received from the first die.
However, Shapiro in a similar package teaches in Fig 1-3 that there are multiple SerDes die (106 (first serdes die as claimed)/108 (second SerDes die as claimed)/110/112) that are coupled to logic die 104 (second die as claimed) and also a filler die 114 (first die as claimed). One of ordinary skilled in the art would understand and find it obvious that the second SerDes die 108 is physically and communicatively coupled with the first SerDes die (106) [0027, 0029, 0030]. It is the Examiner’s position that the limitation of " is to serialize signals transmitted from the second die to the first die, and the second SerDes die is to deserialize signals received from the first die.” is a functional limitation of the apparatus claimed and has therefore not been given patentable weight. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114. Alternatively, it would have been obvious to one of ordinary skill in the art that the device taught by Kang and Shapiro is reasonably capable of functioning or having as claimed in the wherein clause of claim 3 in light of the basis in fact provided above.

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kang and Shapiro so that a second SerDes die physically coupled with the second die and communicatively coupled with the first SerDes die, wherein the second SerDes die is to serialize signals transmitted from the second die to the first die, and the second SerDes die is to deserialize signals received from the first die as taught by Shapiro in Kang’s device since this provides for an optimal design and configuration of logic and SerDes die [0003: Shapiro].

Regarding Claim 20, Kang discloses in Fig 5: A computing system comprising:
a first die (110) with a first serializer/deserializer (SerDes) die (60) physically and communicatively coupled with the first die by first pads (65) with a first pitch; and
a second die (220’), wherein the first SerDes die (60) is communicatively coupled with the second SerDes die (through the interposer 420 in Fig 5). 
Examiner notes that the limitation “coupled” is being interpreted broadly per MPEP 2111 and 2111.01 to include both “direct coupling” i.e with no intervening structures in between and “indirect coupling” i.e with intervening structures in between. Thus, the first die (110) is physically and communicatively coupled to the first SerDes die (60). 
It is further noted that the pad pitch for first pads on first die 110 is the same as the pitch for the second pads on second die (220’). Kang further discloses in [0047] that 
Kang does not disclose that a second die with a second SerDes die physically and communicatively coupled with the second die by second pads with the first pitch.
However, Shapiro in a similar package teaches in Fig 1-3 that there are multiple SerDes die (106 (first serdes die as claimed)/108 (second SerDes die as claimed)/110/112) that are coupled to logic die 104 (second die as claimed) and also a filler die 114 (first die as claimed). One of ordinary skilled in the art would understand and find it obvious that the second SerDes die 108 is physically and communicatively coupled with the second die (14) via second pads (solder bumps 204 and TSVs 116) [0027, 0029, 0030].
References Kang and Shapiro are analogous art because they both are directed to packaging of SerDes devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kang with the specified features of Shapiro because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kang and Shapiro so that the second SerDes die physically and communicatively coupled with the second die by second pads with the first pitch as taught by Shapiro in Kang’s device since this provides for an optimal design and configuration of logic and SerDes die [0003: Shapiro].

Regarding Claim 21, Kang and Shapiro disclose: The computing system of claim 20, Kang further discloses: wherein the first SerDes die (110) includes third pads (pads on the bottom side of the die 110 nearest to the substrate 50) with a second pitch that is smaller than the first pitch. Kang further discloses in [0047] that memory die can be formed of different sizes and interconnection patterns. Thus, one of ordinary skilled in the art would find it obvious that the first die 110 could have different interconnection patterns on the opposite sides (i.e a different pad pitch).
Kang does not disclose: the second SerDes die includes fourth pads with the second pitch, and the third pads are communicatively coupled with the fourth pads.
However, Shapiro in a similar package teaches in Fig 1-3 that the second SerDes die (108) includes fourth pads ( die pads connected to the TSVs and solder bumps) with the second pitch, and the third pads are communicatively coupled with the fourth pads (note that the combined device of Kang and Shapiro would have third pads and fourth pads communicatively coupled since they are from the same semiconductor package) [0027, 0029, 0030].
References Kang and Shapiro are analogous art because they both are directed to packaging of SerDes devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kang with the specified features of Shapiro because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kang and Shapiro so that the second SerDes die includes fourth pads with the second pitch, and the third pads are communicatively coupled with the fourth pads as taught by Shapiro in Kang’s device 

Regarding Claim 22, Kang and Shapiro disclose: The computing system of claim 20.
Kang and Shapiro specifically do not disclose: wherein the first SerDes die has a z- height between 50 micrometers and 100 micrometers as measured in a direction perpendicular to a face of the first die adjacent to the first SerDes die.
However, the Applicant has not disclosed that having the height of the SerDes die in a specific range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would understand that the height of a chip affects the final package height along with heat dissipation properties and thus  the z-height of a chip is considered to be a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general 

Regarding Claim 23, Kang and Shapiro disclose: The computing system of claim 20.
Kang and Shapiro specifically do not specifically disclose: wherein the first SerDes die has a z- height between 10 micrometers and 20 micrometers as measured in a direction perpendicular to a face of the first die adjacent to the first SerDes die.
However, the Applicant has not disclosed that having the height of the SerDes die in a specific range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would understand that the height of a chip affects the final package height along with heat dissipation properties and thus  the z-height of a chip is considered to be a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 

Regarding Claim 25, Kang and Shapiro disclose: The computing system of claim 20, Kang further discloses in Fig 5: wherein the first SerDes die (60) is communicatively coupled with the second die (220’) by a main die routing line (68) of the first die (110) [0017].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2009/0052218 A1 hereinafter Kang) in view of Talarek, Weislaw et al (US 6,628,679 B1 hereinafter Talarek) and further in view of Ruberg et al (US 2011/0196997 A1 hereinafter Ruberg).
Regarding Claim 18, Kang and Talarek disclose: The semiconductor package of claim 16.
Kang and Talarek do not disclose: wherein the serializer module includes a local oscillator that is phase synchronized with a local oscillator of the deserializer module.
However, Ruberg in a similar device teaches in Fig 1: wherein the serializer (115) module includes a local oscillator (130) that is phase synchronized with a local oscillator (180) of the deserializer module (165). Examiner notes that Oscillators 130 and 180 obtain their input from the reference signal generator 195 and hence are phase synchronized [0029-0031].

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kang and Shapiro so that the serializer module includes a local oscillator that is phase synchronized with a local oscillator of the deserializer module as taught by Ruberg in Kang’s and Talarek’s device since this provides for a good alternative with reduced band-width requirements [0025].

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 2009/0052218 A1 hereinafter Kang) in view of Shapiro et al (US 2015/0113495 A1 hereinafter Shapiro) and further in view of Yazdani, Farhang (US 2015/0287672 A1 hereinafter Yazdani).
Regarding Claim 24, Kang and Shapiro disclose: The computing system of claim 20.
 Kang and Shapiro do not disclose: wherein the first SerDes die is at least partially positioned in a cavity of the second die.
However, Yazdani in a similar stacked semiconductor package teaches in Fig 5A that a die (510) is placed in the cavity of a second die (500: a silicon interposer and being equated to a second die since claim does not specify the type of die being used 
References Kang, Shapiro and Yazdani are analogous art because they both are directed to packaging of semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Kang and Shapiro with the specified features of Yazdani because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Kang, Yazdani and Shapiro so that the first SerDes die is at least partially positioned in a cavity of the second die as taught by Yazdani in Kang’s and Shapiro’s device since this decreases the package height and to shortens the electrical path [0050, 0053].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NISHATH YASMEEN/Primary Examiner, Art Unit 2811